Harsha, J.,
concurring in part and dissenting in part. I agree that all claims against “Local 37” were properly dismissed by the trial court, but for a slightly different reason than the majority, as Abell failed to introduce any evidence of tortious conduct on the Local’s part. I also agree with the syllabus and the majority’s holding that a qualified privilege exists concerning public-work contracts. However, I would not apply this common-law privilege to statutory causes of action, as does the majority. When the legislature adopts public policy in the form of a statutory remedy, the courts are not free to amend that enactment by the application of common-law privilege, notwithstanding the common source of conduct from which all claims spring. See Thompson v. Ford (1955), 164 Ohio St. 74, 57 O.O. 96, 128 N.E.2d 111; Mitchell v. Ross (1984), 14 Ohio App.3d 75, 14 OBR 87, 470 N.E.2d 245.
R.C. 4165.02 et seq. provides a civil remedy for a person who is injured by the unlawful disparagement of its services or business interests by virtue of false representations of fact. The statute does not reference a specific mental state, nor does it provide for a privilege which is applicable to these facts. I would not add an element or append a defense where the legislature has chosen not to do so. Accordingly, I would sustain Abell’s cross-appeal as it relates to the purported acts of unlawful disparagement by the defendants other than Local 37.
In all other respects, I concur with the majority.